Citation Nr: 0921341	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran performed active duty in the United States Marine 
Corps from January 1942 to February 1944, when he was 
medically discharged following service in the South Pacific 
from May 8, 1942 to August 30, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The service-connected PTSD by itself is currently shown to be 
productive of a severe level of disablement that would 
preclude the Veteran from securing and following a 
substantially gainful employment, when considering his work 
and education background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  


REASON AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue herein decided has been accomplished.  


II.  Analysis

Here, on review of the record, the Board notes that the 
Veteran enlisted in the United State Marine Corps in December 
1941 and was deployed to the South Pacific after finishing 
his initial training.  He is shown to have served on Samoa 
from May 8, 1942 to August 28, 1942, and reports having 
participated in the landing and combat with the Japanese 
forces on Guadalcanal with the 1st Marine Division.  

While still with the 1st Marine Division, the Veteran was 
later evacuated and hospitalized for a corneal ulcer in May 
1943 in Australia , where he later was held to be unfit for 
combat due to filariasis.  

The Veteran was evacuated to the United States for further 
treatment and disposition in August 1943, and was medically 
discharged from service due to filariasis on February 10, 
1944.  

The Veteran was first examined by VA in September 1944, when 
he was found to have been suffering from recurrent swelling 
of the limbs due to filariasis.  

In September 1944, the RO granted service connection for 
filariasis and assigned a 50 percent rating, effective from 
February 11, 1944 to November 15, 1944, when a 30 percent 
rating was assigned.  This was later reduced to 
noncompensable, effective on April 20, 1949.  

When examined by VA in September 1946, the Veteran reported 
developing filariasis while serving on Samoa or in the 
Solomons from May to September 1942. 

In connection with a VA examination in December 1948, the 
Veteran reported experiencing recurrent swelling of the 
limbs.  

A diagnosis of filariasis, by history was recorded in 
connection with a VA examination in August 1966.  

When examined by VA in February 1999, the Veteran reported 
serving on Samoa and in the Solomon Islands during World War 
II.  He reported having had combat experiences on Guadalcanal 
and being evacuated to Australia because of his medical 
conditions.  He reported that following service, he worked as 
a truck driver until 1981 when he retired.  

When examined by VA in January 2003, the Veteran related that 
he had participated in the landings on Guadalcanal in 1942 
and had been evacuated to Australia due to malaria.  

The Veteran reported thinking about the war on a daily basis 
and having nightmares and anxiety attacks.  He was noted to 
be oriented, but had some memory loss due to anxiety 
interference.  He had some impairment of thought processes.  
His speech was halting and emotional.  

The Veteran reported having panic attacks on a daily basis 
and appeared to be depressed.  Due to his war experiences and 
the related symptoms, the examiner opined that he met the 
criteria for PTSD, chronic, severe.  A GAF score of 35 was 
assigned.  

In March 1999, the RO granted service connection and assigned 
a 30 percent rating for PTSD, effective on January 29, 1999.  

In a February 2003 rating decision, the RO increased the 
rating for the service-connected PTSD from 30 to 50 percent, 
effective on December 11, 2002.  In August 2003, a Decision 
Review Officer increased the rating to 70 percent, effective 
on December 11, 2002.  

The record also includes medical documents dealing with VA 
treatment rendered to the Veteran from 2002 to 2006.  

The Veteran currently is service connected for PTSD, rated as 
70 percent disabling and for filariasis, rated at a 
noncompensable level.  

The representative indicated in a May 2006 statement that the 
Veteran was receiving Social Security Administration (SSA) 
benefits.  The Veteran's representative also submitted an SSA 
benefits statement from 2003.  

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

In the present case, as shown above, the service-connected 
disabilities include PTSD, evaluated as 70 percent disabling.  
The Veteran, according, satisfies the numerical requirements 
for TDIU set forth in 38 C.F.R. § 4.16(a).

Where the schedular rating is less than total, however, a 
total disability rating for compensation purposes may only be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993) (emphasis added).  

Here, the most recent VA examination revealed findings that 
were described as producing severe disablement and warranting 
the assignment of a GAF score of 35.  

While the records show that the Veteran has not worked for 
many years, the service-connected PTSD, when considered by 
itself, is currently shown to be productive of an overall 
disability picture consistent with a significant disruption 
of his social and industrial adaptability.  The assigned GAF 
score, the Board finds, reflects major impairment in several 
areas, including in a work setting in this case.  

On this record, to the extent that the disabling psychiatric 
manifestations have not been attributed to another 
psychogenic or organic cause, the service-connected PTSD 
alone must be found to preclude the Veteran from securing and 
following substantially gainful employment consistent with 
his work and educational background.  

Accordingly, in resolving all reasonable doubt in favor of 
the Veteran, a total rating based on individual 
unemployability due to service-connected disability is 
warranted in this case.  

\


ORDER

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals















 Department of Veterans Affairs


